Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective Assistance of appellate counsel, a decision and order of this Court dated September 16, 1996 (People v Felder, 231 AD2d 589 [1996]), affirming a judgment of the County Court, Nassau County, rendered July 5, 1994.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of Appellate counsel (see Jones v Barnes, 463 *1046US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Prudenti, P.J., Rivera, Skelos and Fisher, JJ., concur.